ACCEPTED
                                                                                                        03-15-00291-CR
                                                                                                                7931447
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  11/20/2015 3:13:55 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
                               CAUSE NO. 03-15-00291-CR

                                                                                  FILED IN
      ANTHONY J. MORALES                    {                        3rdAPPEALS
                                                       IN THE COURT OF   COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                            {
      vs.                                   {          THIRD DISTRICT11/20/2015 3:13:55 PM
                                            {                           JEFFREY D. KYLE
                                                                              Clerk
      STATE OF TEXAS                        {           OF TEXAS

            MOTION TO EXTEND TIME TO FILE APPEALLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes ANOTHNY J. MORALES. Appellant in the above- entitled and

numbered cause. and moves this Cow1 to grant an extension of time to tile appellant" s

brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and fo r good

cause shows the following:

                                                111
       I. This case is on appeal from the 340         Judicial District Court of Tom Green

            County. Texas.

       2. The case below was styled the STATE OF TEXAS vs. ANTHONY J.

            MORALES, and numbered C-15-0098-SB.

       3. Appellant was convicted of Possess ion of Co ntrolled Substance 1g-4g, third

            degree felony enhanced to second degree felony.

       4. Appellant was assessed a sentence of Fifteen ( 15) years confinement in the

            Intuitional Divi sion of the Texas Department of Criminal Justice on April18.

            20 15.

      5. Not ice of appeal was given on May 12, 2015.

      6. The clerk 's record was filed on Jw1e 25, 2015; the reporter' s record was fil ed

            on July 21,2015.

      7. The appellanfs brief is p resently due on November 23, 2015.

      8. Appellant request that an extension of time of 45 days from the present date,
                                            1
          wh ich would make the brief due on January 7, 2016.

      9. An extension of time was received extending the time for the brief to be filed

          by 90 days from August 24,2015 to November 23,2015 to the prior attorney

          appointed in this case.

      I 0. Defendant is currently incarcerated.

      11 . Appellant relies on the following facts as good cause for the requested extension:

    Counsel for the Appellant was substituted in on this appeal by an order dated August

12, 2015. Due to cases set for jury trial in the months of August, September, October, and

November, Counsel was unable to complete preparation of the brief by the deadline of

November 23, 2015.

   Additionally, an issue arose recently in my review of the record that requires me to

consult with my client on this particular matter and I have been unable to travel to see him

to date. Counsel is not set for any jury trials for the month of December and Counsel

believes he will be able to complete the briefwithin an additional 45 days.

   WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Comt

grant this Motion to Extend Time to file Appellant's Brief, and for such other and

fmther relief as the Comt may deem appropriate.

                                          Respectfully submitted,




                                      ~    State Bar No.: 12180800
                                           123 South Irving Street
                                           San Angelo, Texas 76903
                                           Telephone: 325-655-5355
                                           Telecopier: 325-655-5636
                                           e-mail: raeleifeste·a suddenlinkmail.com




                                           2
                                 CERTIFICATE OF CONFERENCE

           I certify that on November 20. 2015, l confeiTed with Mr. J. Bryan Clayton. Assistant

   District Attorney, District Attorney's Office, Tom Green County, regarding the request is not

   opposed.




                                      CERTIFICATE OF SERVICE


          I hereb) certify that on November 20. 20 15. a true and correct copy of the above and

  l(m.::going document vvas served on the Distri ct Attorney's Office. Tom Green County . Mr. J.

  Bryan. by electronic mail.




                                               ~-
                                           VERIFICATION

 STATE OF TEXAS      §
                     §
 COUNTY OF TOM GREEN §

          Counsel for Appellant. Rae Leifeste. appearing before the unders igned notary public

 being duly sworn upon his oath. states that the facts in this motion arc \\ ithin his personal

 knowledge and are true and correct




        SUBSCRIBED AND SWORN TO BEFORE ME on November 20, 20 15, to certify which

witness my hand and seal of office.